Citation Nr: 1203261	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as left leg injury.

2.  Entitlement to service connection for vein removal, status post surgical transplantation to the left knee, claimed as leg injury and/or vein graft.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to December 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  While the RO has more recently considered the claims on a new and material basis, the Board finds that the Veteran presented additional evidence within one year of the January 2008 rating decision, and that this decision will therefore constitute the decision on appeal.  38 C.F.R. § 3.156(b) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that, during her period of service, she injured her left leg after being thrown off a horse, and that she received inpatient treatment for her injuries at Otis Air Force Base Hospital.  She asserts that her in-service injuries have resulted in current left knee and leg disability, which has required a double knee replacement.

The RO has attempted to obtain the Veteran's service treatment records, but the National Personnel Records Service (NPRC) informed the RO in January 2009 that the Veteran's records were not available and were likely destroyed in an accidental fire at the NPRC in 1973.  In January 2009, the RO made a Formal Finding of Unavailability of Service Records with respect to the Veteran's service treatment records.  Where service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In such cases, VA also has a heightened duty to assist the Veteran in the development of his or her claim.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

Furthermore, the Veteran is competent to report matters within her own personal knowledge, such as injuring her left knee and leg in service after falling off a horse, receiving hospital treatment in-service for the injury, experiencing current left knee and leg problems, and having a double knee replacement.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, VA treatment records dated from September 2007 to April 2010 reflect that the Veteran has a medical history of varicose veins of the legs and degenerative joint disease.

Under these circumstances, and in light of VA's heightened duties to assist the Veteran and consider the benefit of the doubt in this case, the Veteran should be provided an examination and opinion addressing whether a current left knee disability and/or disability related to vein removal, status post surgical transplantation to the left knee, are related to service, so that all the pertinent evidence can be considered, to include the Veteran's statements, and an opinion obtained that is based on all the evidence.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, in September 2011 and October 2011 statements, the Veteran's representative requested that, in light of the unavailability of the Veteran's service treatment records, VA should attempt to obtain the Veteran's service personnel records and any pertinent unit records, to include morning reports.  In this regard, the Veteran has submitted documentation reflecting that that she served in the 4707th Air Defense Wing and at Otis Air Force Base during her period of service; she also asserts that she served in the U.S. Air Force Hospital 33rd Fighter Group, also at Otis Air Force Base.  While the RO made unsuccessful attempts to obtain the Veteran's service treatment records, there is no indication that it has attempted to obtain personnel or unit records, to include any morning reports.  In light of VA's heightened duty to assist the Veteran in developing her claims in this case, the RO or AMC should attempt to obtain such records, as they might be pertinent to her claims.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's service personnel records and any pertinent unit records, to include morning reports, from the appropriate source.  All attempts to obtain such records, and any negative responses to requests for such records, should be documented in the claims file, and any records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left knee disability or left leg disability, to include from vein removal, status post surgical transplantation to the left knee.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a left knee disability and/or disability related to vein removal, status post surgical transplantation to the left knee.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include an in-service left leg injury from being thrown from a horse.  

In making this determination, the examiner should specifically consider all statements and assertions of the Veteran regarding both the occurrence of her claimed in-service left leg injury and any continuity of symptomatology from the time of service.

A complete rationale for all opinions must be provided.

3.  The RO/AMC should review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



